Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4 - 20 are allowed.

The following is the examiner’s statement of reasons for allowance:

Price US PGPub: US 2018/0196998 A1 Jul. 12, 2018.

Price teaches, a three-dimensional 3D image system recognition system includes a flood light source, a structured light source, and an imaging sensor. The imaging sensor collects one or more images generated from a reflection of the flood light source, and collects one or more images generated from a reflection of the structured light source (ABSTRCT, Figs. 1, 4, paragraph 0025, 0026, 0040).

Zhao US PGPub: US 2018/0061056 A1 Mar. 1, 2018.
Zhao teaches, a structured light pattern that can be produced in a structured light depth evaluation. The speckle pattern 400 (also referred to as dot pattern or pattern of dots) can be generated by, e.g., diffractive optical elements (DOEs). When the environment reflects the light, the pattern illuminated by the structured light source is deformed before the pattern being captured by the depth camera. The depth imaging system can calculate the depths of surfaces and the environment, relative to the imaging system, based on the displacements of the dots in the pattern 400, from the original known speckle pattern 400 to a deformed pattern captured by the depth camera (Figs. 3, 4, paragraph 0034).

Hoyos US PGPub: US 2016/0117544 A1 Apr. 28, 2016.
Hoyos teaches, a system and method for performing iris identification and verification using mobile devices (ABSTRACT). A routine 900 for iris based user recognition based on imagery of the iris captured in the visible light spectrum. The images are taken when the light source is OFF and the light source is ON.
(Fig. 9A, paragraph 0108).

Gatto US PGPub: US 20180137620 A1 May 17, 2018.
Gatto teaches, the method performs receiving a spectral image of a person's skin and identifying the person based on the received spectral image of the person's skin and skin reflectance information (ABSTRACT). Identifying the person based on the received multispectral image of the person’s skin
(Figs. 1, 2, 4, 5, paragraph 0083).

McCloskey US PGPub: US 2013/0135081 A1 May 30, 2013.
McCloskey teaches, authenticating an object using IR. In the system denoted as (a), an RGB camera may capture an RGB image of the object, wherein the RGB image and the IR image are processed to determine an identification of the object, determine a location of the object, and determine an orientation of the object. The system processes the RGB image and the IR image to identify and authenticate the object (Figs. 3/208, 3/210, 3/212, paragraphs 0067, 0141).

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method for image processing, comprising: operating a camera to acquire a target image in response to a first processor receiving an image acquisition instruction, wherein the target image comprises an infrared image and a speckle image, wherein operating the camera to acquire the target image in response to the first processor receiving the image acquisition instruction comprises: operating, by the first processor, the camera to acquire the target image in response to receiving the image acquisition instruction, wherein operating, by the first processor, the camera to acquire the target image in response to receiving the image acquisition instruction comprises: operating, by the first processor, a first camera to acquire the infrared image and a second camera to acquire the speckle image in response to receiving the image acquisition instruction; and performing predetermined processing on the target image, wherein performing the predetermined processing on the target image comprises: sending, by the camera, the acquired target image to a second processor; obtaining, by the second processor, a depth image through calculation according to the target image and sending, by the second processor, the target image and the depth image to the first processor, the depth image being configured to represent depth information corresponding to the target image; and performing, by the first processor, face recognition processing according to the target image and the depth image, wherein a time interval between a first time point when the infrared image is acquired and a second time point when the speckle image is acquired is smaller than a first threshold, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 19 is allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an electronic device comprising a first processor and a camera, wherein the first processor is connected to the camera and is configured to operate the camera to acquire a target image in response to receiving an image acquisition instruction; and the electronic device performs predetermined processing on the target image, wherein the target image comprises an infrared image and a speckle image, wherein operating the camera to acquire the target image in response to the first processor receiving the image acquisition instruction comprises: operating, by the first processor, the camera to acquire the target image in response to receiving the image acquisition instruction, wherein operating, by the first processor, the camera to acquire the target image in response to receiving the image acquisition instruction comprises: operating, by the first processor, a first camera to acquire the infrared image and a second camera to acquire the speckle image in response to receiving the image acquisition instruction; wherein performing the predetermined processing on the target image comprises: sending, by the camera, the acquired target image to a second processor; obtaining, by the second processor, a depth image through calculation according to the target image and sending, by the second processor, the target image and the depth image to the first processor, the depth image being configured to represent depth information corresponding to the target image; and performing, by the first processor, face recognition processing according to the target image and the depth image, wherein a time interval between a first time point when the infrared image is acquired and a second time point when the speckle image is acquired is smaller than a first threshold, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 20 is allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a non-transitory computer readable storage medium having a computer program stored thereon, wherein when the computer program is executed by a processor, the computer program implements an image processing method, and the method comprises: operating a camera to acquire a target image in response to a first processor receiving an image acquisition instruction, wherein the target image comprises an infrared image and a speckle image, wherein operating the camera to acquire the target image in response to the first processor receiving the image acquisition instruction comprises: operating, by the first processor, the camera to acquire the target image in response to receiving the image acquisition instruction, wherein operating, by the first processor, the camera to acquire the target image in response to receiving the image acquisition instruction comprises: operating, by the first processor, a first camera to acquire the infrared image and a second camera to acquire the speckle image in response to receiving the image acquisition instruction; and performing predetermined processing on the target image, wherein performing the predetermined processing on the target image comprises: sending, by the camera, the acquired target image to a second processor; obtaining, by the second processor, a depth image through calculation according to the target image and sending, by the second processor, the target image and the depth image to the first processor, the depth image being configured to represent depth information corresponding to the target image; and performing, by the first processor, face recognition processing according to the target image and the depth image, wherein a time interval between a first time point when the infrared image is acquired and a second time point when the speckle image is acquired is smaller than a first threshold.
, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIMESH PATEL/Primary Examiner, Art Unit 2642